Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 8/17/2021. Claims 1-7, 9-14 and 16-22 have been examined. Claims 1-2 and 11-12 have been amended. 
Response to Arguments
Applicant’s argument on 35 U.S.C. 103: 
Applicant’s arguments, see pages 8-10, filed on 8/17/2021, with respect to the rejection(s) of claims 1-7, 9-14 and 16-22 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Examiner’s Amendment
         An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for an examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Ms. Lilian Ficht (Reg. No. 64,514) on 9/07/2021.
The claims, which were filed on 8/17/2021, have been amended as follows: 



(Currently amended) A system for distributing data from devices on-board a vehicle, the system comprising:

the on-board communication network supporting a plurality of user devices on-board the vehicle; and
the switching component being an on-board information distribution device configured to:
switch first data that is received, via the on-board network interface and the on-board communication network, from a first user device to a first  external interface of the plurality of external interfaces for delivery from the vehicle via a first bearer of the plurality of bearers; and
switch second data that is received, via the on-board network interface and the on-board communication network, from a second user device to a second external interface of the plurality of external interfaces for delivery from the vehicle via a second bearer of the plurality of bearers,
the first bearer of the plurality of bearers for delivering the first data from the vehicle and the second bearer of the plurality of bearers for delivering the second data from the vehicle selected based on a set of selection rules represented by a respective set of weightings applied to each selection criteria for a plurality of possible conditions associated with the vehicle, a plurality of different data characteristics, respective preferences of end-users of the plurality of user devices, and respective preferences of at least one of a system user or a system provider of the system,
the set of selection rules indicating, for a set of first selection criteria including a plurality of current conditions associated with the vehicle, one    or more characteristics of the first data to be delivered from the vehicle, a respective preference of an end-user of the first user device, and the respective  preference of the at least one of the system user or the system provider of the system, a respective relative importance of each first selection 
the set of selection rules further indicating, for a set of second selection criteria including the plurality of current conditions associated with the vehicle, one or more characteristics of the second data to be delivered from the vehicle, a respective preference of an end-user of the second user device, and the respective preference of the at least one of the system user or the system provider of the system, a respective relative importance of each second selection criterion amongst the set of second selection criteria, and
at least one of the plurality of current conditions detected by the vehicle.


(Currently amended) The system of claim 1, wherein the switching component is further configured to at least one of:
switch third data received, onto the vehicle via the first bearer of the plurality of bearers and the first external interface, to the on-board network interface, the third data destined for the first user device; or
switch fourth data received, onto the vehicle via the second bearer of the plurality of bearers and the second external interface, to the on-board network interface, the fourth data destined for the first user device.

(Currently amended) The system of claim 1,
further comprising a bearer selection engine on-board the vehicle and comprising computer-executable instructions stored on one or more tangible computer storage media and executable by one or more processors of the plurality of bearers for delivering the first data from the vehicle or the second bearer of the plurality of bearers for delivering the second data from the vehicle, and (ii) select another bearer for receiving data onto the vehicle, the selected bearer for receiving data onto the vehicle being different than a selected bearer for delivering data from the vehicle; and
wherein the plurality of the current conditions includes a current physical state of the vehicle that is detected by the vehicle during a journey of the vehicle from an origination 

(Currently amended) The system of claim 1, wherein at least one of the selection of the first bearer of the plurality of bearers or the selection of the second bearer of the plurality of bearers is based on at least one of a cost of using the first bearer of the plurality of bearers or a cost of using the second bearer of the plurality of bearers.

(Currently amended) The system of claim 4, wherein the at least one of the selection of the first bearer of the plurality of bearers or the selection of the second bearer of the plurality of bearers is further based on at least one of a throughput of the first bearer of the plurality of bearers or a throughput of the second bearer of the plurality of bearers.

(Currently amended) The system of claim 1, wherein the first bearer of the plurality of bearers includes a first link to a first cell site, and the second bearer of the plurality of bearers includes a second link to a second cell site.

(Currently amended) The system of claim 1, wherein the first bearer of the plurality of bearers includes a first link to a cell site and the second bearer of the plurality of bearers includes a second link to a satellite.

(Canceled)


(Currently amended) The system of claim 1, wherein:
the on-board communication network is a first on-board communication network included in a plurality of communication networks on-board the vehicle;
the on-board network interface of the switching component is a first on-board network interface included in a plurality of on-board network interfaces of the switching component; and
the switching component is further configured to switch third data received via the first bearer of the plurality of bearers or via the second bearer of the plurality of bearers to a second on-board network interface communicatively connecting the switching component to a second on-board communication network, the third data destined for an on-board device 

(Previously presented) The system of claim 9, wherein at least one of the first on-board communication network or the second on-board communication network is a wired communication network.

(Currently amended) A switching device disposed on-board a vehicle, the switching device comprising:
a plurality of external interfaces communicatively connecting the switching device with a plurality of bearers external to the vehicle;
an on-board network interface communicatively connecting the switching device with a communication network on-board the vehicle;
an information routing engine comprising first computer-executable instructions stored on one or more tangible computer storage media and executable by one or more processors to :
route first data that is received, by the switching device at the on-board network interface, to a first external interface of the plurality of external interfaces for delivery from the vehicle via a first bearer of the plurality of bearers, the first data generated by a first user device communicatively connected to the on-board communication network; and
route second data that is received, by the switching device at the on-board network interface to a second external interface of the plurality of external interfaces for delivery from the vehicle via a second bearer of the plurality of bearers, the second data generated by the first user device or by a second user device communicatively connected to the on-board communication network; and
a bearer selection engine comprising second computer-executable instructions stored on the one or more tangible computer storage media and executable by the one or more processors to select the first bearer of the plurality of bearers for delivery of the first data from the vehicle and select the second bearer of the plurality of bearers for delivery of the second data from the vehicle based on a set of selection rules represented by a respective set 
the set of selection rules indicating, for a set of first selection criteria including a plurality of current conditions associated with the vehicle, one or more characteristics of the first data to be delivered from the vehicle, a respective preference of an end-user of the first user device, and the respective preference of the at least one of the system user or the system provider of the system, a respective relative importance of each first selection criterion amongst the set of first selection criteria,
the set of selection rules further indicating, for a set of second selection criteria including the plurality of current conditions associated with the vehicle, one or more characteristics of the second data to be delivered from the vehicle, a respective preference of an end-user of the second user device, and the respective preference of the at least one of the system user or the system provider of the system, a respective relative importance of each second selection criterion amongst the set of second selection criteria, and
at least one of the plurality of current conditions detected by the vehicle.

(Currently amended) The switching device of claim 11, wherein the first computer-executable instructions of the information routing engine are further executable by the processor to route third data that is received, onto the vehicle via the second bearer of the plurality of bearers and the second external interface, to the on-board network interface, the third data destined for the first user device.

(Previously presented) The switching device of claim 11, wherein the plurality of current conditions includes a current physical state of the vehicle that is detected by the vehicle during a journey of the vehicle from an origination point to a destination point.

(Currently amended) The switching device of claim 11, wherein at least one of the selection of the first bearer of the plurality of bearers or the selection of the second of the plurality of bearers is based on at least one of a cost of using the first bearer of the plurality of bearers, a cost of using the second bearer of the plurality of bearers, a throughput of the first bearer of the plurality of bearers, or a throughput of the second bearer of the plurality of bearers.

(Canceled)


(Currently amended) The switching device of claim 11, wherein the first bearer of the plurality of bearers includes a first link to a first cell site, and the second bearer of the plurality of bearers includes a second link to a second cell site.

(Currently amended) The switching device of claim 11, wherein the first bearer of the plurality of bearers includes a first link to a cell site and the second bearer of the plurality of bearers includes a second link to a satellite.

(Currently amended) The switching device of claim 11, wherein at least one of the first bearer of the plurality of bearers or the second bearer of the plurality of bearers supports LTE (Long Term Evolution).

(Currently amended) The switching device of claim 11, wherein at least one of the first bearer of the plurality of bearers or the second bearer of the plurality of bearers has a respective bandwidth that supports streaming data.

(Currently amended) The switching device of claim 11, wherein:
the switching device comprises a plurality of on-board network interfaces communicatively connecting the switching device with a plurality of on-board communication networks;
the information routing engine is further configured to switch fifth data received onto the vehicle via the first bearer of the plurality of bearers or via the second bearer of the plurality of bearers to another on-board network interface communicatively connecting the switching device to another on-board communication network, the fifth data destined for an on-board device communicatively connected to the another on-board communication 
the on-board communication network is a wireless communication network.


(Previously presented) The system of claim 1, wherein the plurality of different data characteristics includes two or more of: a content of data, a priority of data relative to respective priorities of other data, or a delivery urgency of data relative to respective delivery urgencies of the other data.

(Previously presented) The switching device of claim 11, wherein the plurality of different data characteristics includes two or more of: a content of data, a priority of data relative to respective priorities of other data, or a delivery urgency of data relative to respective delivery urgencies of other data.

Allowable Subject Matter
	Claims 1-7, 9-14 and 16-22 are allowed. 
Reason for Allowance
The following is an examiner’s statement of reason for allowance:
Regarding independent claims 1 and 11:
Leuca et al. Patent No. US 6,201,797 B1 teaches
a switching component disposed on-board the vehicle (col 3 lines 45-56 and Fig. 1) and including a plurality of external interfaces to communicatively connect the switching component with a plurality of bearers external to the vehicle (col 3 lines 59-63 and Fig. 1) and an on-board network interface to communicatively connect the switching component with a communication network on-board the vehicle (col 3 lines 30-44 and Fig. 1). 
the on-board communication network supporting a plurality of user devices on-board the vehicle (col 3 lines 30-44 and Fig. 1).
the switching component being an on-board information distribution device configured to:

switch second data that is received, via the on-board network interface and the on-board communication network, from a second user device to a second external interface of the plurality of external interfaces for delivery from the vehicle via a second bearer of the plurality of bearers (col 3 lines 59-67). 
Frisco et al. Publication No. US 2009/0100476 A1 teaches
the first bearer of the plurality of bearers for delivering the first data from the vehicle and the second bearer of the plurality of bearers for delivering the second data from the vehicle (Para 0063) selected based on a set of selection rules (Para 0110).

True et al. Publication No, US 2009/0041041 A1 teaches
a set of selection rules represented by a respective set of weightings applied to each selection criteria for a plurality of possible conditions associated with the vehicle (Para 0025-0026, 0030 and Fig. 3), a plurality of different data characteristics (Para 0025-0026 and),

the set of selection rules indicating, for a plurality of current conditions associated with the vehicle and one or more characteristics of the data to be delivered from the vehicle, a respective relative importance of each selection criterion amongst a plurality of selection criteria for the plurality of current conditions and the one or more characteristics of the data to be delivered from the vehicle, and at least one of the current conditions detected by the vehicle (Para 0029-0030).

However, the independent claims 1 and 11 are allowable over prior arts of the following reasons. The prior arts of record do not fairly teach in whole or make obvious:
the first bearer of the plurality of bearers for delivering the first data from the vehicle and the second bearer of the plurality of bearers for delivering the second data from the vehicle selected based on a set of selection rules represented by a respective set of weightings applied to each selection criteria for a plurality of possible conditions associated with the vehicle, a plurality of different data characteristics, respective preferences of end-users of the plurality of user devices, and respective preferences of at least one of a system user or a system provider of the system,
the set of selection rules indicating, for a set of first selection criteria including a plurality of current conditions associated with the vehicle, one    or more characteristics of the first data to be delivered from the vehicle, a respective preference of an end-user of the first user device, and the respective  preference of the at least one of the system user or the system provider of the system, a respective relative importance of each first selection criterion amongst the set of first selection criteria,
the set of selection rules further indicating, for a set of second selection criteria including the plurality of current conditions associated with the vehicle, one or more characteristics of the second data to be delivered from the vehicle, a respective preference of an end-user of the second user device, and the respective preference of the at least one of the system user or the system provider of the system, a respective relative importance of each second selection criterion amongst the set of second selection criteria, and
at least one of the plurality of current conditions detected by the vehicle.

There are no prior art, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitation of the independent claims. Therefore, these reasons put the claims in condition of allowance.
Dependent claims are allowable because they depend either directly or indirectly on the above independent claims. 


Conclusion                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445